



COURT OF APPEAL FOR ONTARIO

CITATION: Ernest v. France, 2015 ONCA 907

DATE: 20151222

DOCKET: C60507

Weiler, Pardu and Benotto JJ.A.

IN THE MATTER OF an application for judicial review
    pursuant to s. 57 of the Extradition Act, S.C. 1999, c. 18

BETWEEN

Cleus Ernest

Applicant

and

Minister of Justice Canada on behalf of the
    Republic of France

Respondent

Christine Mainville, for the applicant

Heather J. Graham, for the respondent

Heard: December 10, 2015

On application for judicial review of the surrender order
    of the Minister of Justice, dated April 30, 2015.

ENDORSEMENT

[1]

The applicant submits that the decision of the Minister of Justice (the
    Minister) to surrender him for extradition to France must be quashed. France
    requested extradition of the applicant for attempted voluntary murder, and
    provided a Record of the Case summarizing evidence of the applicant shooting a
    police officer during an attempted arrest of four men suspected of drug
    trafficking. The Authority to Proceed (ATP) issued by the Minister stated
    that the Canadian criminal offence corresponding to the alleged conduct was
    aggravated assault contrary to s. 268 of the
Criminal Code
, R.S.C.
    1985, c. C-46. The applicant consented to his committal on that offence. The
    Minister, after considering submissions from the applicant, ordered his
    surrender on the offence of attempted murder.

[2]

The applicant advances a number of related arguments:

·

The Minister did not have the authority to order surrender for
    attempted murder after having limited the ATP to aggravated assault.

·

Ordering surrender for attempted murder in these circumstances
    amounted to an abuse of process.

·

The Minister erred in refusing his request for disclosure in
    relation to the alleged abuse of process.

·

Surrender for attempted murder would violate principles of
    fundamental justice.

[3]

Here the task on judicial review is to assess whether the Ministers
    surrender decision was unreasonable. As pointed out in
Lake v. Canada
    (Minister of Justice)
, 2008 SCC 23, [2008] 1 S.C.R. 761, at para. 34,
    review of the Ministers decision is assessed on that basis, even where the
    subject alleges that their
Charter
rights would be infringed by
    extradition.

[4]

The applicant relies on
Canada (Justice) v. Fischbacher
, 2009
    SCC 46, [2009] 3 S.C.R. 170, at para. 32, which indicates:

An ATP is akin to an information or indictment in a domestic
    prosecution in that the corresponding Canadian offence or offences listed in an
    ATP provide the focus of the determination to be made at the judicial stage.
    Accordingly, care must be taken to ensure that an ATP accurately identifies the
    Canadian offence that most closely resembles the alleged conduct underlying the
    foreign offence. This will necessarily require the Minister, in drafting the
    ATP, to undertake some limited interpretation of the domestic law.

[5]

The applicant also points to the requirements of s. 15(3) of the
Extradition
    Act
:

The [ATP] must contain

(
a
) the
    name or description of the person whose extradition is sought;

(
b) the name of the
    extradition partner; and

(c) the name of the offence or offences under
    Canadian law that correspond to the alleged conduct of the person or the
    conduct in respect of which the person was convicted

[6]

The description of the alleged offence provided by the victim describes
    a physical struggle during which the applicant is alleged to have shot the
    officer:

En ce qui concerne lhomme qui ma tiré
    dessus, je lai vu de manière fugace. Je lai ceinturé. Il ma tiré dessus puis
    jai roulé avec lui au sol. Il en a profité pour se défaire de mon étreinte.

[7]

There are many offences in the Canadian
Criminal Code
that might
    correspond to the conduct described, including aggravated assault. The
    applicant consented to committal on aggravated assault. This supports the
    conclusion that it was reasonable for the Minister to list aggravated assault
    as a Canadian crime that resembled the alleged conduct giving rise to the
    extradition process.

[8]

This case is not like the hypothetical posed by Sharpe J.A. in dissent
    in
United States of America v. Barbu,

2010 ONCA
    891
, 265 C.C.C. (3d) 244, which the applicant relies upon. At para. 73,
    Sharpe J.A. asked whether the Minister could issue an Authority to Proceed citing
    a relatively minor offence such as common assault, but then issue a surrender
    order for murder. In this case, there is no basis to conclude that there was
    any improper reason for selecting aggravated assault in the ATP, but
    surrendering on attempted murder. The Minister informed the applicant that,
    even though the ATP cited aggravated assault, the Minister would likely seek to
    surrender him on the charge of attempted murder. The applicant has not
    identified any particular unfairness caused by the manner in which the
    extradition process unfolded.

[9]

The applicants arguments are foreclosed by
Fischbacher
and
Barbu
.
    As explained in
Fischbacher
, at paras. 35, the role of the extradition
    committal judge is to determine whether the
conduct

alleged by
    the foreign state would amount to a criminal offence in Canadian law; if so,
    the domestic component of double criminality is satisfied and the person must
    be committed for extradition.

[10]

The
    role of the Minister is different. As noted in
Fischbacher
, at para.
    30, [the] Minister must satisfy himself that the alleged
conduct
described in the extradition request is criminal
    in the foreign jurisdiction.

[11]

In
Fischbacher
, at para. 52, the court stated it is not for the Canadian
    authorities, judicial or executive, to evaluate a foreign states decision to
    prosecute the person sought for a given offence, nor to assess the sufficiency
    of the evidence adduced at the committal hearing against the elements of the
    foreign offence. The court also noted at, para. 41, that:

Nothing in s. 58(b) requires that the Minister match or align
    the surrender offence with that listed in the ATP or the committal order, nor
    with the evidence adduced at the hearing. In fact, quite the contrary: s. 58(b)
    provides the Minister with flexibility in crafting an order of surrender, and
    clearly contemplates that the wording of the surrender order may differ from
    that of the ATP and the order of committal. [Citation omitted.]

[12]

Accordingly,
    there is no air of reality to the abuse of process claim and, therefore, the
    Minister did not err in refusing the disclosure request.

[13]

Moreover,
    the evidence outlined in the Record of the Case could give rise to an inference
    that the shooter intended to kill the victim. Apart from the issues described
    above, the applicant does not impugn as unreasonable any aspect of the
    Ministers decision to surrender for attempted murder. Accordingly the
    application to quash the Ministers surrender order is dismissed.

K.M.
    Weiler J.A.

G.
    Pardu J.A.

M.L. Benotto J.A.


